                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-123-MOC-DCK

 LISA M. ALKINS-NULTY,                                 )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )        ORDER
                                                       )
 DANAHER CORPORATION, KAVO KERR,                       )
 and DENTAL IMAGING TECHNOLOGIES                       )
 CORPORATION,                                          )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Unopposed Motion For

Extension Of Time” (Document No. 45) filed July 23, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion as moot.

         The undersigned observes that the Clerk of Court has very recently entered judgment as

agreed by the parties. See (Document No. 46).

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Unopposed Motion For Extension Of

Time” (Document No. 45) is DENIED as moot.

         SO ORDERED.

                                        Signed: July 23, 2021




      Case 3:20-cv-00123-MOC-DCK Document 47 Filed 07/23/21 Page 1 of 1
